DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US PUB 2016/0370458), hereinafter Wursthorn.

(Figure 4D of Wursthorn is provided with annotations below).

    PNG
    media_image1.png
    286
    339
    media_image1.png
    Greyscale

With respect to claim 1, Wursthorn discloses a signal splitter with a characteristic impedance Z (See paragraph [0118] of Wursthorn) comprising: a signal path having a first arm (See [1] in figure 4D of Wursthorn) and a second arm (See [2] in figure 4D of Wursthorn); a first resistor on the first arm having an approximate value of 4Z/3 (See the [R1] on arm [1] in figure 4D of Wursthorn); a first output port extending from the first arm after the first resistor (See the output port [A] in figure 4D of Wursthorn); an additional resistor having an approximate value of 4Z/3 on the first arm (See [223] in figure 4D of Wursthorn); a second output port after the additional resistor on the first arm (See the port labeled [RF] in figure 4D of Wursthorn); a last resistor on the first arm having an approximate value of 2Z, the last resistor connected to a ground (See [RT1] in figure 4C of Wursthorn): a first resistor on the second arm having an approximate value of 4Z/3 (See the [223] on arm [2] in figure 4D of Wursthorn); a test port extending from the second arm after the first resistor (See the output port [B] in figure 4D of Wursthorn); an additional resistor having an approximate value of 4Z/3 on the second arm (See [RT2] in figure 4D of Wursthorn); a third output port after the additional resistor on the second arm (See the port opposite [B] and connected to [224] in figure 4D of Wursthorn); and a last resistor on the second arm having an approximate value of 2Z, the last resistor connected to a ground (See [R2] in figure 4D of Wursthorn).
With respect to claim 2, Wursthorn discloses the signal splitter of claim 1 further comprising: a subtractor operably connected to the second output port and the third output port (See [226] in figure 4D of Wursthorn).
With respect to claim 3, Wursthorn discloses the signal splitter of claim 2 wherein the subtractor is a balun (See [226] in figure 4D of Wursthorn).
With respect to claim 4, Wursthorn discloses the signal splitter of claim 2 wherein the subtractor is a differential amplifier (See the differential amplifier disclosed in figure 4E of Wursthorn).
With respect to claim 5, Wursthorn discloses the signal splitter of claim 2 wherein the subtractor is a 180 degree hybrid (See paragraph [0103] of Wursthorn).
With respect to claim 6, Wursthorn discloses the signal splitter of claim 2 wherein the first, second, and third ports are matched to the characteristic impedance Z of the splitter (See paragraph [0075] of Wursthorn). 
With respect to claim 7, Wursthorn discloses the signal splitter of claim 6 wherein the characteristic impedance of the signal source is 50 ohms (See paragraphs [0101] and [0102] of Wursthorn).
With respect to claim 8, Wursthorn discloses the signal splitter of claim 2 further comprising: a device under test having an unknown impedance operably connected to the test port (See paragraph [0102] of Wursthorn).
With respect to claim 9, Wursthorn discloses the signal splitter of claim 8 wherein the splitter is operable to determine the impedance of the device under test via the signal outputs of the first, second, and third ports (See paragraph [0075] of Wursthorn).
With respect to claim 10, Wursthorn discloses a signal splitter with a characteristic impedance Z (See paragraph [0118] of Wursthorn) comprising: a signal path having a first arm (See [1] in figure 4D of Wursthorn) and a second arm (See [2] in figure 4D of Wursthorn); a first resistor on the first arm having an approximate value of 4Z/3 (See the [R1] on arm [1] in figure 4D of Wursthorn); a first output port extending from the first arm after the first resistor (See the output port [A] in figure 4D of Wursthorn); at least one additional resistor having an approximate value of 4Z/3 on the first arm (See [223] in figure 4D of Wursthorn); at least one additional output for each of the at least one additional resistors on the first arm (See the port labeled [RF] in figure 4D of Wursthorn): a last resistor on the first arm having an approximate value of 2Z (See [RT1] in figure 4C of Wursthorn), the last resistor connected to a ground (See [RT1] in figure 4C of Wursthorn): a first resistor on the second arm having an approximate value of 
With respect to claim 11, Wursthorn discloses the signal splitter of claim 10 further comprising: at least one additional resistor having an approximate value of 4Z/3 between the first resistor and last resistor on the second arm (See [RT2] in figure 4D of Wursthorn); and at least one additional output for each of the at least one additional resistors on the second arm (See the port opposite [B] and connected to [224] in figure 4D of Wursthorn).
With respect to claim 12, Wursthorn discloses the signal splitter of claim 11 further comprising: at least one subtractor operably connected to at least one of the at least one additional output ports on the first arm and at least one of the at least one of the output ports on the second arm (See [226] in figure 4D of Wursthorn).
With respect to claim 13, Wursthorn discloses the signal splitter of claim 12 wherein the subtractor is a balun (See [226] in figure 4D of Wursthorn).
With respect to claim 14, Wursthorn discloses the signal splitter of claim 12 wherein the subtractor is a differential amplifier (See the differential amplifier disclosed in figure 4E of Wursthorn).
With respect to claim 15, Wursthorn discloses the signal splitter of claim 12 wherein the subtractor is a 180 degree hybrid (See paragraph [0103] of Wursthorn).
With respect to claim 16, Wursthorn discloses the signal splitter of claim 12 wherein all output ports are matched to the characteristic impedance Z of the splitter (See paragraph [0075] of Wursthorn).
With respect to claim 17, Wursthorn discloses the signal splitter of claim 16 wherein the characteristic impedance of the signal source is 50 ohms (See paragraphs [0101] and [0102] of Wursthorn).
With respect to claim 18, Wursthorn discloses the signal splitter of claim 12 further comprising: a device under test having an unknown impedance operably connected to the test port (See paragraph [0102] of Wursthorn).
With respect to claim 19, Wursthorn discloses the signal splitter of claim 18 wherein the splitter is operable to determine the impedance of the device under test via the signal outputs of the first, second, and third ports (See paragraph [0075] of Wursthorn).
With respect to claim 20, Wursthorn discloses the signal splitter of claim 18 wherein the device under test is system with a fault and a distance between the splitter and the fault is unknown (See paragraph [0102] of Wursthorn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0344086 discloses a 0/90 degree coupler with complex termination.
US PUB 2016/0099685 discloses a 60 GHz wideband class e/f2 power amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858